UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 Or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period From to . Commission file number 000-54044 USA Synthetic Fuel Corporation (Exact name of registrant as specified in its charter) Delaware 13-3995258 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 312 Walnut Street, Suite 1600, Cincinnati, Ohio 45202 (Address of Principal Executive Offices, Including Zip Code) (513) 762-7870 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), Yes x No o and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x There were 80,682,390 shares of the Registrant’s Common Stock issued and outstanding on April 30, 2013. USA Synthetic Fuel Corporation Index to Form 10-Q Part I. Financial Information Item 1 Financial Statements and notes (unaudited) 3 Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 4 Consolidated Statements of Operations for the three months ended March 31, 2013 and prior periods. 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and prior periods. 6 Notes to Consolidated Financial Statements 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3 Quantitative and Qualitative Disclosures About Market Risk 19 Item 4T Controls and Procedures 19 Part II. Other Information Item 1 Legal Proceedings 20 Item 1A Risk Factors 20 Item 2 Unregistered Sales of Equity Securities and use of Proceeds 20 Item 3 Defaults Upon Senior Securities 20 Item 4 Mine Safety Disclosures 20 Item 5 Other Information 20 Item 6 Exhibits 20 SIGNATURES 21 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission and, therefore, do not include all information and footnotes necessary for a complete presentation of our financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. 3 USA SYNTHETIC FUEL CORPORATION (A Development Stage Company) Consolidated Balance Sheets March 31, December 31, (unaudited) (audited) Assets Current Assets Cash $ $ Accounts Receivable - Prepaid Expenses Prepaid Interest Total Current Assets Property, Plant & Equipment Lima Energy Project Furniture & Fixtures, net Total Property, Plant & Equipment Other Assets Restricted Cash Escrowed Cash BOE Energy Total Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts Payable $ $ Advances from Related Parties Accrued Expenses Payroll Liabilities Land Purchase Liability Total Current Liabilities Long Term Liabilities Land Purchase Liability Notes Payable, net of debt discount of $5,177,394 and $5,536,065, at March 31, 2013 and December 31, 2012, respectively Total Long Term Liabilities Total Liabilities Stockholders' Equity Preferred stock, $0.0001 par value, 9,925,153 shares authorized, none issued or outstanding - - Series A super voting preferred stock, $0.0001 par value, 2 shares authorized, none issued or outstanding - - Series B preferred stock, $0.0001 par value, 74,845 shares authorized, none issued or outstanding - - Common stock, $0.0001 par value, 300,000,000 shares authorized, 80,682,390 shares issued and outstanding at March 31, 2013 and December 31, 2012 Additional paid-in capital Deficit accumulated during the development stage ) ) Non-controlling interest 1 1 Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements 4 USA SYNTHETIC FUEL CORPORATION (A Development Stage Company) Consolidated StatementsofOperations (Unaudited) Cumulative Total Three Three November 30, Months Ended Months Ended 2009 (Inception) to March 31, 2013 March 31, 2012 March 31, 2013 Cost and expenses General and Administrative Expenses $ ) $ ) $ ) Impairment Expense - - ) (Loss) from operations before other Income (expense) and income taxes ) ) ) Other Income (Expense) Interest Income - Other Income - - Derivative Expense - - ) Interest Expense ) ) ) Total Other Income (Expense) (Loss) before income taxes ) ) ) Provision for income taxes - - - Net (Loss) $ ) $ ) $ ) Net Loss per Common Share - Basic and Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements 5 USA SYNTHETIC FUEL CORPORATION (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Three Months Ended March 31, Cumulative Total November 30, 2009 (Inception) to March 31, 2013 CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ ) $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities; Employee stock compensation - - Depreciation expense - Note payable redemption fee - Debt discount amortization - Stock issued for services - - Expenses contributed by stockholder - - Impairment expense - - Derivative expense - - Changes in operating assets and liabilities: Accounts receivable ) - ) Prepaid expenses ) - ) Prepaid interest - ) Accounts payable Accrued expenses - Payroll liabilities - Accrued interest - Net cash provided in operating activities ) ) ) CASH USED IN INVESTING ACTIVITIES Lima Project - Land Liability - - Lima Project Site Work ) - ) Lima Project - Land - - ) Furniture and Fixtures ) - ) BOE Asset - - ) Escrowed Cash ) - ) Restricted cash - ) Net cash used in investing activities ) - ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock - - Advances from related parties - Notes payable, long term - - Loan fees, long term debt - - ) Note payable, short term: - Proceeds - Payments - - ) Net cash provided by financing activities - Net increase (decrease) in cash ) ) Cash at beginning of the period - Cash at end of period $ $ $ (Continued) 6 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ $
